Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,914,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A thermostat for use in a climate control system and configured to use two-way communication to communicate with at least one roof-top unit of the climate control system to exchange operational information comprising one or more of climate control commands, setpoints, configuration information, diagnostics, and sensor data and to cause the RTU to operate to provide one or both of heating and cooling based at least in part on an initial setpoint indicated by the operational information communicated between the thermostat and the RTU or on a user-indicated setpoint and wherein the two-way communication comprises the thermostat sending first operational information to the RTU and receiving second operational information from the RTU, wherein the second operational information comprises capability information indicating one or more climate control commands supported by the RTU and the first operational information comprises the selection of one of the climate commands supported by the RTU according to the received second information as recited in instant independent claim 1,
a rooftop unit configured for communication with a thermostat in a climate control system for operation as described in claim 1 as recited in claim 8, or
a climate control system comprising both a thermostat and a rooftop unit configured for operation described in claim 1 as recited in claim 13.

US Patent No. 5,303,561 to Bahel teaches in col. 6, lines 20-30 and 38-58, a climate control system in which a thermostat (23) communicates with an outdoor unit (24, structurally identical to the claimed rooftop unit and capable of being placed on a rooftop) configured for two-way communication such that control signals and sensor data are sent from the outdoor unit to the thermostat for use in controlling the system, including causing the outdoor unit to operate to provide heating or cooling to the conditioned space but does not teach the communication by the outdoor unit with a plurality of capabilities from which one is chosen by the thermostat as recited in the instant independent claims.

US Patent No. 8,696,800 B2 to Storm teaches in col. 5, lines 8-35, an HVAC system in which an outdoor controller is provided for transmitting “information related to monitoring, communicating with, and/or otherwise affecting control over” elements of the outdoor unit such as valves and fans to an indoor controller which may activate, deactivate, or control such components.  While Storm broadly teaches such transmission of data, Storm does not specifically teach the outdoor controller transmitting information “indicating one or more climate control commands supported by the” outdoor unit and a thermostat that receives this information sending “one of the climate control commands” previously sent by the outdoor unit being sent by the thermostat back to the outdoor unit as taught in the instant independent claims.

US Publication No. 2013/0211783 A1 to Fisher et al. teaches in ¶ 6, an HVAC system including a thermostat controlling the system according to a plurality of temperature setpoints”, the thermostat configured to provide options for controlling the system, such as additional setpoints embodied as “setpoint symbols”, to a device associated with the system such a remotely-located display device from which as user can select from among the options provided by the thermostat an options which will be used by the thermostat to control the system, but does not teach the list of options being provided by another working element of the system (such as the RTU of the present invention) to the thermostat as the method of Fisher constitutes a user-interface method rather than a two-way communication between components of the system such that the thermostat is both being informed of capabilities of the system and selecting operations to be performed based on the informed capabilities as taught in the instant independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        17 May 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763